McDERMOTT, Justice,
concurring.
Madame Justice Stout is the exemplar of the argument that chronological age is no measure of one’s continued ability to offer their wisdom, experience, and skills honed in a lifetime of commitment to their profession. She possesses that inestimable serenity of mind that is the very essence of the search for justice. Her loss to us, for however short a time, is a loss to all. I regretfully join here, as I did before, in the recent cases requiring mandatory retirement at age 70. The state constitution is explicit and there is insufficient federal constitutional authority to say other*590wise. Most specifically, and I think all too obvious, it would contravene the clear intent of Article V, if one older than 70 was a replacement for a Justice mandatorily retired at age 70. While that is not exactly the case here, under any other interpretation the option would be open. There is no reason to believe such paradox is beyond human events. Our constitution was written over 20 years ago, since which time we have seen the biblical measure of three score years and ten, granted new dispensation by the wonders of our age. We should take them as a blessing and celebrate them without restriction.